DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 18-20 and 22, in the reply filed on 5/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 19 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “97%” in Claim 1, line 2 is vague and indefinite as it is unclear whether the percentage is wt % or volume % or something else.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation no more than 55000 cP, and the claim also recites no more than 50000 cP and no more than 45000 cP which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McManus (US 2011/0028427).
Regarding Claim 1, McManus (‘427) teaches a fermented beverage, the fermented beverage comprising a soluble dietary fiber having a fiber content of at least 97% as measured by AOAC 2001.03 and a combined DP1+DP2 content of no more than 3 wt % on a dry solids basis (See Claims 26, 32-34, paras. 58, 70-71, fermented yoghurt, where the soluble dietary fiber is 95-100%, thus, for 100% soluble dietary fiber the DP1+DP2 is no more than 3 wt %.), however, fails to expressly disclose the fiber as measured by AOAC 2001.03.
It would have been foreseeable and obvious to a person having ordinary skill in the art that a fiber content of 100% would be about 100% no matter which procedure is conducted.
Regarding Claim 2, McManus (‘427) teaches the fermented beverage having a fiber content of at least 99% (See para. 58 where the soluble dietary fiber is 95-100%.).
Regarding Claim 3, McManus (‘427) teaches a fermented beverage having a DP1+DP2 content of no more than 1.0 wt % on a dry solids basis (See para. 58 where the soluble dietary fiber is 95-100%, thus, for 100% soluble dietary fiber the DP1+DP2 is no more than 1.0 wt %.).
Regarding Claim 4, McManus (‘427) teaches a fermented beverage having a DP2 content of no more than 1.0 wt % on a dry solids basis (See para. 58 where the soluble dietary fiber is 95-100%, thus, for 100% soluble dietary fiber the DP1+DP2 is no more than 1.0 wt %.).
Regarding Claim 5, McManus (‘427) teaches a fermented beverage having a DP1 content of no more than 1.0 wt % on a dry solids basis (See para. 58 where the soluble dietary fiber is 95-100%, thus, for 100% soluble dietary fiber the DP1+DP2 is no more than 1.0 wt %.).
Regarding Claim 6, McManus (‘427) teaches a fermented beverage having at least 99 wt % dextrose residues on a dry solids basis (See para. 58 where the soluble dietary fiber is 95-100%.).
Regarding Claim 7, McManus (‘427) teaches a fermented beverage having no more than 0.5 wt % sugar alcohol residues on a dry solids basis (See para. 58 where the soluble dietary fiber is 95-100%, thus, for 100% soluble dietary fiber the no more than 0.5 wt % sugar alcohol residues.).
Regarding Claim 8, McManus (‘427) teaches the fermented beverage discussed above, however, fails to expressly disclose wherein the soluble dietary fiber has a weight-average molecular weight in the range of 1000 g/mol to 2500 g/mol.
It would have been foreseeable and obvious since the material is the same the fiber would have a weight-average molecular weight within the broad claimed range.
Regarding Claim 9, McManus (‘427) teaches the fermented beverage discussed above, however, fails to expressly disclose wherein the soluble dietary fiber has a polydispersity of no more than 1.8.
It would have been foreseeable and obvious since the material is the same the fiber would have a weight-average molecular weight within the broad claimed range.
Regarding Claim 12, McManus (‘427) teaches the fermented beverage discussed above, however, fails to expressly disclose the fibers having a glass transition temperature at 70% solids in the range of -20 oC to -50 oC.
It would have been foreseeable and obvious since the material is the same the fiber would have a glass transition temperature within the broad claimed range.
Regarding Claim 13, McManus (‘427) teaches the fermented beverage discussed above, however, fails to expressly disclose a viscosity at 70% DS and 10 oC of no more than 55000 cP, for example, no more than 50000 cP, or no more than 45000 cP.
It would have been foreseeable and obvious since the material is the same the fiber would have a viscosity within the broad claimed range.
Regarding Claim 19, McManus (‘427) teaches the fermented beverage discussed above, however, fails to expressly disclose wherein the fermented beverage is beer.
Applicant does not set forth any non-obvious unexpected results for the beverage being beer.
McManus (‘427) teaches the drink, including fermented beverages, being any suitable beverages (See paras. 70-72.).  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that beer was a commonly consumed fermented beverage and thus foreseeable and obvious to provide a healthy beverage in the form of beer that satisfies the subjective preference of a consumer.
Regarding Claim 23, McManus (‘427) teaches the fermented beverage discussed above, however, fails to expressly disclose wherein the fermented beverage is a wine, a cider, a mead, a rice wine, a kombucha, or a sauerkraut juice.
Applicant does not set forth any non-obvious unexpected results for the beverage being any particular type of fermented beverage.
McManus (‘427) teaches the drink, including fermented beverages, being any suitable beverages (See paras. 70-72.).  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that wine, a cider, a mead, a rice wine, a kombucha, or a sauerkraut juice were commonly consumed fermented beverages and thus foreseeable and obvious to provide a healthy beverage in the form of wine, a cider, a mead, a rice wine, a kombucha, or a sauerkraut juice that satisfies the subjective preference of a consumer.
Regarding Claim 24, McManus (‘427) teaches the fermented beverage discussed above, however, fails to expressly disclose wherein the fermented beverage contains alcohol.
Applicant does not set forth any non-obvious unexpected results for the beverage contains alcohol.
McManus (‘427) teaches the drink, including fermented beverages, being any suitable beverages (See paras. 70-72.).  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that beer which contains alcohol was a commonly consumed fermented beverage and thus foreseeable and obvious to provide a heathy beverage in the form of beer that satisfies the subjective preference of a consumer.
Regarding Claim 24, McManus (‘427) teaches a fermented beverage wherein the fermented beverage contains no more than 1.2 vol% alcohol (See Claims 26, 32-34, paras. 58, 70-71, fermented yoghurt which does not contain alcohol.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         
May 8, 2022